Citation Nr: 1105597	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
a posttraumatic stress disorder(PTSD) and major depressive 
disorder (MDD) (formerly dysthymic and anxiety disorder), prior 
to June 3, 2008.

2.  Entitlement to a rating in excess of 50 percent for PTSD and 
MDD (formerly dysthymic and anxiety disorder), from June 3, 2008.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU), prior to June 3, 2008.

4.  Entitlement to a TDIU, from June 3, 2008.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1984.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
South Carolina, which granted service connection for dysthymia 
and anxiety disorder (claimed as PTSD) and assigned an initial 30 
percent rating, effective October 27, 2004.  In an August 2008 
rating decision, the RO, in pertinent part, denied entitlement to 
a TDIU and assigned a 50 percent rating for dysthymia and anxiety 
disorder (claimed as PTSD), effective June 3, 2008.  In a 
December 2009 supplemental statement of the case (SSOC), the 
Veteran's disability was be reclassified as PTSD and MDD based on 
a July 2009 examination.

In December 2008, the Board remanded the case for additional 
development.

In a March 2010 decision, the Board denied the Veteran's claim 
for entitlement to an initial rating in excess of 30 percent for 
PTSD and MDD (formerly dysthymic and anxiety disorder), prior to 
June 3, 2008, and to a rating in excess of 50 percent for PTSD 
and MDD (formerly dysthymic and anxiety disorder), from June 3, 
2008.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 2010 
Order, the Court granted the parties' Joint Motion for Remand 
(joint motion), vacating the Board's decision and remanding the 
case to the Board for readjudication consistent with the joint 
motion.

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the matters on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for disabilities already service connected).  Moreover, 
although assigned a 50 percent rating, from June 3, 2008, as 
higher ratings are available at each stage, and the Veteran is 
presumed to seek the maximum available benefit, the Board has 
characterized the appeal with regard to a higher initial rating 
as encompassing the first two issues set forth on the title page.  
Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in Rice v. Shinseki, the Court held that a 
TDIU claim cannot be considered separate and apart from an 
initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Instead, the Court held that a TDIU claim is an attempt 
to obtain an appropriate rating for a service-connected 
disability.  The Court in Rice also found that, when entitlement 
to a TDIU is raised during the adjudicatory process of the 
underlying disability, it is part of the claim for benefits for 
the underlying disability.  The record in this case indicates 
that while the Veteran was initially denied entitlement to a TDIU 
in an October 2008 rating decision which he did not appeal, in a 
December 2010 letter, the Veteran's representative again 
indicated that the Veteran is not employable solely by reason of 
his service-connected disabilities.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, prior 
to June 3, 2008, the Veteran's PTSD and MDD had been manifested 
by intrusive thoughts, nightmares, social isolation, diminished 
interest in activities, hypervigilance, an increased startle 
response, irritability, sleep difficulties, nightmares, panic 
attacks and impairment in short term memory; the record is 
negative for obsessional rituals which interfered with routine 
activities, speech which was intermittently illogical, obscure or 
irrelevant, near-continuous panic or depression affecting the 
Veteran's ability to function independently, spatial 
disorientation, neglect of personal hygiene, delusions, impaired 
thought processes or deficiencies in the areas of work, family 
relations, judgment or thinking.

2.  Resolving all reasonable doubt in the Veteran's favor, since 
June 3, 2008, the clinical signs and manifestations associated 
with the Veteran's PTSD and MDD have been productive of 
occupational and social impairment, with deficiencies in most 
areas such as work, family relations, judgment, thinking and 
mood, due to such symptoms as recurrent recollections of his 
stressor events; nightmares; markedly diminished interest in 
activities; feelings of detachment or estrangement from others; a 
restricted range of affect; difficulty falling or staying asleep; 
irritability; difficulty concentrating; and exaggerated startle 
response.  

3.  Prior to June 3, 2008, the Veteran's service-connected PTSD 
and MDD did not meet the minimum percentage requirements for 
award of a TDIU, and they were not shown to prevent him from 
obtaining and retaining substantially gainful employment.

4.  Since June 3, 2008, the evidence shows that the Veteran has 
been unable to secure or follow a substantially gainful 
occupation, as a result of his service-connected PTSD and MDD.


CONCLUSIONS OF LAW

1.  Prior to June 3, 2008, the criteria for entitlement to an 
initial 50 percent rating, but no higher, for PTSD and MDD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.126, 4.130, 
Diagnostic Codes 9411, 9434 (2010).

2.  Since June 3, 2008, the criteria for entitlement to a 70 
percent rating, but no higher, for PTSD and MDD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.126, 4.130, Diagnostic 
Codes 9411, 9434 (2010).

3.  Prior to June 3, 2008, the criteria for a TDIU were not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.1-4.7, 4.16, 
4.18, 4.19 (2010). 

4.  Resolving all doubt in the Veteran's favor, the criteria for 
a TDIU, since June 3, 2008, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341, 4.1-4.7, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. 
§ 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be sent prior to the appealed rating decision or, 
if sent after the rating decision, before a readjudication of the 
appeal.  

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's 
notice requirements may, nonetheless, be satisfied if any errors 
in the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

In this case, the Veteran filed his service-connection claim in 
November 2004.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in a December 2004 pre-rating letter, which 
described the evidence necessary to substantiate a claim for 
service connection, the VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, and 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent information 
regarding VCAA.  The Court has held that once service connection 
is granted the claim is substantiated, additional VCAA notice is 
not required; and any defect in the notice is not prejudicial.  
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 
Vet. App. at 491.  In a February 2008 pre-rating letter, the RO 
explained what was need to establish entitlement to a TDIU and 
VA's and the Veteran's responsibilities, along with notice 
consistent with the holding in Dingess.  Moreover, in a May 2008 
post-rating letters, the Veteran was informed of what was needed 
to substantiate higher rating/TDIU claims.  Thereafter, the claim 
was reviewed and SSOCs were issued in August 2008 and December 
2009.  Hence, while some of this notice was provided after the 
initial rating action on appeal, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or an SSOC, is 
sufficient to cure a timing defect).  Thus, any VCAA notice error 
in regard to the issues decided herein is deemed harmless and 
does not preclude appellate consideration of the matters decided 
on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the burden of 
showing how the defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims on appeal.  Available service treatment records and post-
service treatment records have been associated with the claims 
file. The Veteran was also afforded VA examinations in January 
2006, January 2006 (two different examiners on different days), 
June 2008, and July 2009 to assess the nature and severity of his 
psychiatric disability.  Here, the Board remanded the claim so 
that additional private treatment records could be requested, a 
statement from the Veteran's employer could be requested, and the 
Veteran could be scheduled for a VA examination to determine the 
current severity of his service-connected disability.  His former 
employer indicated that the Veteran did not retire on disability.  
Based on the foregoing, the Board finds that the evidence of 
record, along with the VA examinations, is adequate for rating 
purposes.  In particular, the Board notes that one of the January 
2006 VA examiners and the July 2009 VA examiner reviewed the 
Veteran's claims file and provided detailed clinical evaluations 
of his service-connected psychiatric disability.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran has 
not identified any additional relevant evidence that has not 
otherwise been requested or obtained.  Given the foregoing, the 
Board finds that VA has substantially complied with the Board's 
prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. App. 
268 (1998) where Board's remand instructions were substantially 
complied with).  Thus, with respect to the Veteran's appeal, 
there is no additional notice that should be provided, nor is 
there any indication that there is additional existing evidence 
to obtain or development required to create any additional 
evidence to be considered in connection with the matters decided 
on appeal. 

Background

In a February 2005 letter, the Veteran's private physician, Dr. 
E.W.H., diagnosed the Veteran with chronic PTSD and assigned a 
GAF score of 50.  He noted the Veteran had nightmares two to 
three times per month, waking in sweats and lasting from five to 
ten minutes.  The Veteran averaged six hours of sleep a night.  
He had intrusive thoughts daily, startled easily, was 
hypervigilant, and could not tolerate anyone behind him.  He 
socialized infrequently.  The Veteran's recent memory was 
severely impaired.  He also reported auditory hallucinations of 
hearing cars drive up at his residence once or twice a week.  He 
was easily angered and agitated.  The physician opined that, 
because of his PTSD, the Veteran was moderately compromised in 
his ability to sustain social relationships.

An April 2005 Goldsboro Psychiatric Clinic treatment record 
reflects that the Veteran denied having flashbacks, panic 
attacks, nightmares, and night sweats.  He reported that the 
medication knocked him out and that he averaged seven hours of 
sleep a night.  The Veteran complained of startling easily, 
hypervigilance, intrusive thoughts, and forgetting things when 
going from one room to another.  He did not like anyone behind 
him.  He rarely socialized with family and had no friends.  A 
symptoms checklist showed that he became angry, fearful and sad 
out of the blue; felt depressed and hopeless; had decreased 
energy and interest levels; had mood swings and crying spells; 
worried a lot; and always agitated.  A hallucinations checklist 
shows that the Veteran reported that he saw shadows moving once 
or a week or less, heard his name and cars drive up two to five 
times a week, and heard footsteps and noises in the house daily.  
At a July 2005 follow-up, the Veteran reported having had 
nightmares twice in the last three months, averaging six to seven 
hours of sleep a night, and denied being startling easily.  
Otherwise his complaints were similar to those described in April 
2005, except on a symptoms checklist he denied feeling hopeless 
and had racing thoughts and on a hallucinations checklist he 
reported never seeing shadows or hearing his name.  He was 
assigned a GAF score of 55.  During an October 2005 follow-up, 
the Veteran reported having had a nightmare once since his last 
visit, averaging seven hours of sleep a night and having night 
sweats twice per week.  Otherwise his complaints were similar to 
those described in July 2005, except that on a symptoms checklist 
he reported feeling helpless and hopeless and having 
jumping/racing thoughts and on a hallucinations checklist he 
indicated hearing his name once per week and footsteps and noises 
in the house once per week.  He was assigned a GAF score of 51.  
From December 2005 to September 2006, the Veteran's complaints 
and symptoms were similar to those described above and he was 
assigned a GAF score of 50.  He consistently reported that he did 
not have panic attacks until September 2006, when he reported 
panic attacks one to two times a month, lasting five to ten 
minutes.  The Veteran variably noted that he did not have 
nightmares; he had nightmares three times a month, once a month, 
twice a month, and that he had nightmares twice in the last three 
months.  He remained hypervigilant with an easy startle response.

The Veteran was afforded two separate VA examinations in January 
2006 by different examiners.  During the earlier examination, the 
Veteran reported he had retired from the Air Force after 20 years 
and was employed full-time by the post office, where he had no 
problem getting the job done and worked with just one other 
person.  The Veteran lived with his wife of 31 years; he had some 
contact with his two adult children but stated that he was not as 
close as he should be with them.  He did not have friends or 
people he felt close to and had trouble feeling close to people.  
The Veteran reported averaging three alcoholic drinks daily.  He 
complained of waking up at night, nightmares, night sweats, and 
thinking all of the time of Vietnam.  He reported a decrease in 
nightmares on Trazodone, stating that he had not had any in two 
months and that he was now able to sleep six hours per night.  
However, he continued to have intense recollections through the 
day whenever he was alone.  He avoided watching anything about 
Vietnam on TV.  He had not hobbies or social activities and felt 
detached from others.  The Veteran avoided places where there 
were a lot of people.  He denied other anxiety symptoms.  The 
Veteran also denied psychotic symptoms and suicidal/homicidal 
ideation or intent.  Most of his time was spent working, as he 
had an hour and a half commute, so that by the time he got home 
he went to bed.  On mental status examination, the Veteran was 
alert and well oriented.  He was casually dressed with good 
grooming and personal hygiene.  He was cooperative, but nervous, 
ill at ease and guarded.  The Veteran had normal motor activity 
and normal eye contact.  His mood was euthymic with a full 
affect.  There was some stuttering noted in his speech.  No major 
impairment in thought processes or communication was noted.  
Following psychological testing, the diagnoses were dysthymic 
disorder and anxiety disorder, not otherwise specified (NOS); and 
he was assigned a GAF of 60.

The latter January 2006 VA examination included the results of 
several psychometric tests, an interview, and a review of the 
claims file.  At the time, he was employed full-time at the post 
office as a maintenance mechanic and stated he experienced little 
stress on the job.  He worked mostly alone and had little 
interactions with others and felt that this was why he had been 
able to continue working.  He lived with his wife of 31 years and 
reported some contact with his two grown children.  The Veteran 
had few hobbies or interests and little social interaction with 
others.  He complained of recurrent and intrusive recollections 
of traumatic events from Vietnam, recurrent nightmares (which had 
lessen since taking Trazodone), social isolation, marked 
diminished interest or participation in activities, detachment 
and estrangement from others, a foreshortened sense of future, 
hypervigilance, and startle response.  The Veteran reported 
averaging three alcoholic drinks daily.  On mental status 
examination, the Veteran was casually dressed, clean, and well 
groomed.  He displayed no gross motor disturbance.  The Veteran 
was fully oriented.  His mood was depressed; affect was generally 
subdued and consistent with speech content.  Speech was low in 
tone and difficult to hear at times.  His speech was coherent and 
relevant to context.  Thought process was generally logical and 
goal directed.  The Veteran described increasing problems 
remembering where he placed things and people's names; however, 
his memory was good for long-term recall and appeared intact 
during the interview.  He denied suicidal or homicidal ideation, 
intent or plan.  There was no evidence of paranoia or frank 
psychosis; however, he reported consistently hearing noises that 
were in fact not there.  These were generally sounds that he 
heard outside and when he went to check there was no one there.  
He was functioning in the average level of intellectual 
abilities.  The Veteran agreed that he rose quite quickly in rank 
during his first 8 years of service, but that in the last 12 
years he only rose in rank once, and stated that he noticed a 
change in his ability to understand and comprehend material.  
Insight was fair to good; judgment was generally good.  After 
psychometric testing, the Veteran was diagnosed with chronic 
dysthymia and anxiety disorder NOS, both secondary to military 
combat experiences.  The VA examiner added that the Veteran's 
symptoms and presentation were consistent with a diagnosis of 
PTSD, but that the intensity of the symptoms did not warrant a 
diagnosis of PTSD at the time of the examination.  He was 
assigned a GAF score of 60, with the notation "moderate 
difficulty in social and occupational functioning."

Goldsboro Psychiatric Clinic records from January 2007 to June 
2007 consistently assigned a GAF score of 45 to the Veteran.  He 
reported no panic attacks during the three visits, but continued 
to note nightmares twice or three times a week, and waking in a 
panic for two or three minutes.  He complained of disturbed 
sleep, night sweats, easy startle response, and hypervigilance.  
He reported he did not have intrusive thoughts.  He continued to 
report averaging 6 to 6 1/2 hours of sleep a night.  In September 
2007, he complained of nightmares three to four times a week, 
waking in a panic that lasted two to three minutes, averaging 
three hours of sleep a night, being easily startled and 
hypervigilant, and having night sweats.  He did not report panic 
attacks or intrusive thoughts.  He was assigned a GAF score of 
35.  The private physician noted that the Veteran was having many 
problems at work and was afraid he might hurt someone.  On the 
hallucinations checklist, he added that Trazodone was not working 
well and that the Veteran was having auditory hallucinations 
daily.  This physician increased the Veteran's dosage of 
Trazodone and Wellbutrin SR and added an antipsychotic.  When 
seen a month later, the Veteran's medications were increased 
again through January 2008.  In December 2007, the Veteran 
reported getting less sleep and continuing nightmares and being 
depressed 50 percent of the time.  He was assigned a GAF score of 
35.  In February 2008, the Veteran reported that his PTSD felt 
about the same.

On a January 2008 VA Form 21-4192, the post office indicated that 
the Veteran had retired on disability, having missed 74 days 
during the last twelve months.

The Veteran filed a claim for a TDIU in February 2008, noting 
that he was unable to work due to a nervous condition and an 
inability to get along with people.

Goldsboro Psychiatric Clinic records show that, in May 2008, the 
Veteran reported very few nightmares, and no flashbacks or panic 
attacks.  His depression was no worse and he got five to six 
hours of sleep a night.  In August 2008, he reported a few 
nightmares and getting six hours of sleep a night.  When seen in 
November 2008, the Veteran was having nightmares twice a week, 
averaging six hours of sleep a night.  He reported no 
socialization, adding he stayed to self.  The Veteran had not 
worked since September 2007, when he retired from the post 
office.  No change in medications was noted.  During a February 
2009 follow-up, the Veteran reported occasional auditory 
hallucinations and depression increasing and decreasing at times.  
He denied nightmares and panic attacks and got five to six hours 
of sleep a night.

On June 3, 2008, the Veteran was afforded another VA examination.  
He reported a general worsening of symptoms since the January 
2006 examinations, having quit working in September 2007 due an 
inability to cope with the stress of his employment because of 
interpersonal difficulties.  Prior to quitting, he had missed 
about three months of work because of his increasing psychiatric 
symptoms, poor relationships with coworkers, difficulty handling 
the stress of the job, etc.  The Veteran stated that he was not 
working full time mainly because of his increased psychiatric 
symptomatology.  He stated that he slept only five to six hours a 
night and had difficulty falling and staying asleep.  The Veteran 
complained of problems with anger, irritability, decreased 
energy, and crying spells once or twice a week.  He reported 
having panic attacks two to three times a week, often associated 
with nightmares.  The Veteran denied agoraphobia.  He lived with 
his wife and reportedly rarely left the house.  He had not 
socialized outside the home and was quite isolated.  The examiner 
noted the Veteran was exhibiting moderate to severe impairment in 
social, occupational, recreational and familial functioning, 
adding that he "appeared to be unemployable, or at best would be 
showing major impairment in the occupational sphere if attempting 
to work."

On mental status examination, the Veteran was alert, oriented and 
cooperative, but rather somber and tense.  He showed no sign of a 
thought disorder, loosened associations, flight of ideas, 
hallucinations, delusions, obsessions, compulsions, or phobias.  
The Veteran rated himself as moderate to severely anxious and 
depressed most of the time.  He denied suicidal or homicidal 
ideation.  He had moderate insomnia, anger, and irritability.  He 
was drinking on a regular basis and may possibly have been 
"abusing alcohol in an attempt to self-medicate."  Insight and 
judgment appeared to be rather superficial.  Intellectual 
capacity appeared to be grossly intact.  He claims to have some 
difficulty concentrating, however, especially when having an 
increase in his overall level of emotional difficulties.  He was 
noted to be rather socially withdrawn and had very limited 
leisure interests.  There were no involuntary movements or 
bizarre mannerisms.  He was diagnosed with chronic dysthymic 
disorder and anxiety disorder NOS with panic attacks as part of 
the overall anxiety syndrome.  He was assigned a GAF score of 50.

The Board, in December 2008, remanded the case so that additional 
private treatment records could be obtained, the Veteran could be 
afforded a VA examination, and the VA could inquire of the 
Veteran's former employer if he left employment due to his 
disability.  The Goldsboro Psychiatric treatment records received 
in March 2009 included treatment records from July 2005 to 
September 2007.  An April 2009 letter from the Veteran's former 
employer noted that he did not retire on disability and that 
there were no medical records in his retirement file.

In an April 2009 response, the Office of Personnel Management 
(OPM) stated that the Veteran did not retire on disability and 
thus there was no medical evidence in his retirement file.

The Veteran was afforded another VA examination in July 2009.  
His claims file and medical records were reviewed in conjunction 
with the examination and interview.  At the time of the 
examination, the Veteran had received private psychiatric 
treatment and medication for five years, with appointments every 
three months.  His GAF scores ranged between 35 and 45.  The 
Veteran presented PTSD symptoms of recurrent recollections of his 
stressor events; nightmares; intense psychological distress at 
exposure to cues that resemble the event; efforts to avoid 
thoughts or feelings about the stressor event; markedly 
diminished interest in activities; feelings of detachment or 
estrangement from others; a restricted range of affect; 
difficulty falling or staying asleep; irritability and becoming 
easily angered; difficulty concentrating; and exaggerated startle 
response.  He also presented MDD symptoms of depressed mood most 
of the day nearly every day; markedly diminished interest or 
pleasure; insomnia nearly every day; fatigue; and diminished 
ability to concentrate daily.  He reported that he had been 
unemployed since September 2007.  When his job duties changed in 
2007, his new and different responsibilities involved working 
with others and receiving more oversight at work, which led to 
conflicts with coworkers and supervisors.  The Veteran reported 
that he resigned under the medical recommendation of his 
psychiatrist.  He continued to reside with his wife of 34 years 
and to have contact with his adult children, though he felt that 
he did not have a strong relationship with his wife or his 
children.  He reported having one friend, who drove him to the 
examination, describing this relationship only as two people who 
helped each other out occasionally.  He is a loner and avoids 
people.  He denied participating in any social activities.  The 
Veteran used to attend church but then stopped because it made 
him anxious to have people behind him.  He only went where there 
were people when he had to, and then only at odd hours.  The 
Veteran denied any hobbies or leisure interests.  He also 
reported drinking three drinks of Scotch nightly to help him 
sleep and forget Vietnam experiences.  He denied a history of 
suicide attempts or serious suicidal ideation.

On mental status examination, the Veteran was appropriately 
dressed and groomed.  He was oriented to time, place, person, and 
situation.  He described his mood as "OK...I never feel good."  
He had trouble making eye contact.  His affect was anxious and 
restricted.  He demonstrated no impairment in thought process or 
communication, with linear and goal-directed speech.  There were 
no observable psychotic symptoms.  The examiner diagnosed the 
Veteran with PTSD and MDD, and noted that his symptoms caused 
considerable problems in functioning as he had difficulty working 
due to his irritability and anger caused by working with others.  
The examiner concluded that his PTSD and MDD compromised his 
employability significantly but did not render him completely 
unemployable.  The examiner also noted that his PTSD symptoms 
caused significant impairment in social relationships, as he did 
not have any significant social relationships, including with his 
wife and children.  The examiner assigned a GAF score of 45, 
which he related was consistent with the Veteran's "serious 
impairment in the social and occupational domains."  The 
examiner also noted that the symptoms encompassed by the PTSD and 
MDD were the same symptoms previously associated with his prior 
diagnoses of dysthymia and anxiety disorder. 

Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the 
question for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection to consider the 
appropriateness of "staged rating" (i.e., assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In this case, the Veteran is currently assigned an initial 30 
percent rating for PTSD and MDD, prior to June 3, 2008, and a 50 
percent rating, from June 3, 2008, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Codes 9411 and 9434.

The Board notes that psychiatric disabilities other than eating 
disorders are rated pursuant to the criteria for General Rating 
Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 30 percent rating requires 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and conversion 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affected the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating 
formula, a maximum 100 percent rating is applicable if the 
manifestations of the service-connected psychiatric disorder 
result in total occupational and social impairment.  Although the 
rating formula lists specific symptoms that are indicative of 
total impairment, the Court has held that the symptoms listed in 
the rating formula are only examples, and that evidence of those 
specific symptoms is not required to show that the veteran is 
totally disabled.  In rating a mental disability, VA is required 
to consider all symptoms that affect her social and occupational 
functioning, and not limit consideration to those symptoms listed 
in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In other words, the primary consideration is 
whether the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the Veteran demonstrates the symptoms 
listed in the rating formula.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).

While the rating schedule does indicate that the rating agency 
must be familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 



Analysis
 
In the May 2006 rating decision on appeal, the RO granted service 
connection for dysthymia and anxiety disorder (claimed as PTSD) 
and assigned an initial 30 percent rating, effective October 27, 
2004.  In an August 2008 rating decision, the RO denied 
entitlement to a TDIU and assigned a 50 percent rating for 
dysthymia and anxiety disorder, effective June 3, 2008.  In a 
December 2009 SSOC, the Appeals Management Center (AMC) 
reclassified the Veteran's disability as PTSD and MDD, but left 
the assigned ratings unchanged.  The Veteran believes his 
symptoms worsened over time and are worse than the ratings 
currently assigned reflect.

Prior to June 3, 2008

Prior to June 3, 2008, the Board finds that based on the totality 
of the evidence and after resolving any reasonable doubt in favor 
of the Veteran, his PTSD and MDD more nearly approximates the 
criteria for a 50 percent rating, but no more, during the entire 
period in issue.  

Throughout the course of this appeal prior to June 3, 2008, the 
Veteran's PTSD and MDD was manifested by intrusive thoughts, 
nightmares, social isolation, diminished interest in activities, 
hypervigilance, an increased startle response, irritability, 
sleep difficulties, nightmares, panic attacks and impairment in 
short term memory.  On occasion, auditory hallucinations were 
also reported.  The Veteran continued to be married to his wife 
of 31 years but he reported that he did not have friends or 
people he felt close to, and he felt he should have been closer 
with his adult children.

Between April 2005 and September 2006, VA examiner's assigned GAF 
scores of 60 and the Veteran's private physician assigned GAF 
scores ranging between 50 and 55, which generally reflect 
moderate symptoms.  Consistently, between January 2007 and June 
2007, the Veteran's private physician assigned GAF scores of 45 
and beginning in September 2007 assigned GAF scores of 35, which 
seem to suggest more significant impairment than is contemplated 
by an initial 50 percent rating assigned prior to June 3, 2008.  
However, these latter GAF scores appear inflated and do not 
properly reflect the Veteran's actual symptomatology, which did 
not reflect serious impairment in social or occupational 
functioning, some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as, work, family 
relations, judgment, thinking or mood.  However, the 
preponderance of the evidence does not show that the Veteran's 
symptoms warrant a rating in excess of 50 percent for prior to 
June 3, 2008 as the overall evidence of record on does not 
reflect that the Veteran's symptomatology, in general, was so 
severe as to merit an initial 70 percent evaluation.  In this 
regard, the evidentiary record was negative for obsessional 
rituals which interfered with routine activities, speech which 
was intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting his ability to function 
independently, spatial disorientation or neglect of personal 
hygiene.  

Again, the Board notes that GAF scores are only one indication of 
the severity of a given service-connected mental disorder.  38 
C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  
Moreover, the rating criteria for a 70 percent evaluation require 
that a claimant be unable to establish or maintain social 
relationships.  The Veteran's social impairment more closely 
contemplates the currently assigned 50 evaluation as he has 
continued to live with his wife and had some contact with his two 
adult children.

The Veteran's judgment and thinking had also consistently been 
found to be intact and unimpaired and there was no evidence of 
delusions or impaired thought processes.  He did not have 
deficiencies in most of the areas in the criteria for a 70 
percent rating nor had he been shown to have most of the symptoms 
listed as examples in the criteria.  As the criteria for the next 
higher (70 percent) rating for a psychiatric disorder have not 
been met, it logically follows that criteria for an even higher 
rating (100 percent) have not been met.  In this regard, the 
Board acknowledges that, at times, the Veteran complained of 
auditory hallucinations, but there is no indication that they 
were persistent.  He also complained of severe impaired recent 
memory, but there is no indication that he had memory loss for 
names of close relatives, his own name or occupation.  Moreover, 
his long-term memory was generally intact.  During this initial 
period there is no showing that the Veteran had gross impairment 
of thought processes or communication, persistent delusions, 
exhibited grossly inappropriate behavior; persistent danger of 
hurting himself or others, intermittent inability to perform 
activities of daily living, or disorientation to time or place.  
Thus, the Board finds that, during this time period prior to June 
3, 2008, the Veteran's symptoms more closely approximated the 
criteria for 50 percent.   

Since June 3, 2008

After assessing the totality of the evidence, and taking into 
consideration the additional impairment from this disability as 
reflected by the history reported, subjective reports and 
clinical findings, with resolution of all doubt in the Veteran's 
favor, the Board finds that his symptoms have more nearly 
approximated occupational and social impairment, with 
deficiencies in most areas, since June 3, 2008.  Overall, the 
Veteran had difficulty in adapting to new work responsibilities, 
resulting in anger and irritability that made it difficult for 
him to interact with others.  There were also subjective reports 
of experiencing panic attacks and difficulty sleeping.  Clinical 
findings are reflective of depression, hypervigilence, a 
restricted range of affect at times, exaggerated startle 
response, unprovoked irritability, markedly diminished interest 
or pleasure, insomnia, difficulty concentrating, short-term 
memory difficulty, and difficulty establishing and maintaining 
effective work or social relationships.  The July 2009 VA 
examiner noted that the Veteran had recurrent recollections of 
his stressor events, nightmares, and intense psychological 
distress at exposure to cues that resemble the event; made 
efforts to avoid thoughts or feelings about the stressor event; 
and had feelings of detachment or estrangement from others.  In 
sum, the evidence can be read as showing deficiencies in most of 
the areas listed under the criteria for a 70 percent rating.  
Accordingly, resolving doubt in the Veteran's favor, an initial 
70 percent rating is warranted, since June 3, 2008. 

Based on the above evidence, the Board finds that a disability 
rating in excess of 70 percent is not warranted for any period of 
the claim.  As noted above, the maximum rating of 100 percent 
requires total occupational and social impairment.  VA treatment 
records and examinations show no gross impairment in thought 
processes or communication, persistent hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, inability to maintain personal hygiene, disorientation to 
time or place, or memory loss for names of own relatives, own 
occupation, or own name. 

The Board notes that the July 2009 VA examiner indicated that the 
Veteran's private physician had most recently assigned GAF scores 
between 45 and 35 which reflected anywhere from serious 
impairment to some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  Even 
the July 2009 examiner assigned a GAF score of 45, which was 
consistent with the Veteran's "serious impairment in the social 
and occupational domains."  Additionally, the Board again notes 
that GAF scores are only one indication of the severity of a 
given service-connected mental disorder.  38 C.F.R. § 4.130, 
Diagnostic Code 9411; see also Carpenter, supra.  Furthermore, in 
this case, the overall evidence of record on does not reflect 
that the Veteran's symptomatology was so severe as to merit a 100 
percent evaluation.  

Thus, for all the foregoing reasons, the Board finds that since 
June 3, 2008, a 70 percent, but no higher, rating for PTSD and 
MDD, is warranted.  Thus, the Board finds that "staged" ratings 
are appropriate for the two time periods delineated above.  See 
Fenderson, supra.  

The Board also has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the Veteran's service-
connected disability has caused marked interference with 
employment beyond that contemplated by the already assigned 
schedular ratings or has necessitated any hospitalization of the 
Veteran so as to otherwise render impractical the application of 
the regular schedular standards utilized to evaluate the severity 
of his psychiatric disability.  The regular schedular rating 
criteria specifically contemplate the Veteran's complaints or 
clinical findings that include some suicidal ideation and 
hospitalization.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for the 
Veteran's service-connected PTSD and MDD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Accordingly, referral 
for extraschedular consideration is not warranted at this time.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

TDIU

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In exceptional circumstances, where the Veteran 
does not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Prior to June 3, 2008

In this case, prior to June 3, 2008, service connection was in 
effect for PTSD rated as 50 percent disabling.  Thus, he did not 
meet the minimum TDIU percentage requirements because he did not 
have a single service-connected disability ratable at 60 percent 
or more and his service-connected disabilities constitute a total 
disability of less than 70 percent.  38 C.F.R. § 4.16(a).  During 
most of this time period, the Veteran was employed full-time.  It 
was not until September 2007, that he voluntarily retired from 
the post office.  OPM confirmed that he did not retire on 
disability.

Entitlement to a TDIU, on an extraschedular basis prior to June 
3, 2008 may nonetheless be established, in exceptional cases-and 
pursuant to specifically prescribed procedures-when a veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disability.  See 38 C.F.R. §§ 
3.321(b)(a) and 4.16(b).

The central inquiry is whether the Veteran's service-connected 
disability, alone, is of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to a veteran's education, 
special training, and previous work experience, but not to his 
age or to the impairment resulting from nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether a 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  Van 
Hoose, 4 Vet. App. at 363.

Notwithstanding the Veteran's assertions in this case, the Board 
finds that the competent, probative evidence simply does not 
support a finding that the Veteran's service-connected PTSD and 
MDD rendered him unable to obtain and retain substantially 
gainful employment, prior to June 3, 2008.  

The Board acknowledges that the evidence supports a finding that 
the Veteran asserts that he stopped working for the U.S. Postal 
Service in September 2007 due stress because his new job 
responsibilities required more interpersonal interactions with 
others.  However, the inability to perform prior employment, 
alone, is not dispositive of whether the Veteran was unemployable 
due to his psychiatric disability.  The central inquiry here is 
whether the Veteran's service-connected PTSD and MDD rendered him 
unable to obtain and retain substantially gainful employment 
prior to June 3, 2008.  The Board finds that the overall evidence 
does not support such a finding.

The Board notes that the latter January 2006 VA examiner assigned 
a GAF score of 60, with the notation that the Veteran he had only 
moderate difficulty in social and occupational functioning.  
Additionally, the previous January 2006 VA examiner also assigned 
a GAF score of 60.  As noted above, according to DSM-IV, GAF 
scores between 51 and 60 denote only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e. g., few friends, conflicts with peers or co-
workers).

While in September 2007 the Veteran's private physician assigned 
a significantly lower GAF score of 35, noting that the Veteran 
had many problems on the job, there was no indication that his 
service-connected PTSD and MDD was of sufficient severity to 
render the Veteran unemployable.  The Board acknowledges that 
this physician increased the Veteran's medications, but did not 
recommend hospitalization.  Instead, he was placed on medical 
leave through January 31, 2008.  In late December 2007, the 
Veteran reported that he was retiring as of December 31, 2008.  

While, as indicated, the Veteran lost some work days prior to 
June 3, 2008, due to his service-connected psychiatric 
disability, some interference with employment is contemplated by 
the assigned rating, more than that simply is not shown.  As 
noted above, even though the worsening of the Veteran's PTSD and 
MDD supported an assignment of a higher initial rating of 50 
percent, prior to June 3, 2008, such is not alone dispositive of 
the TDIU issue.  The fact remains that the Veteran's service-
connected psychiatric disability individually is simply not 
medically shown to preclude all forms of employment consistent 
with the Veteran's education and experience, prior to June 3, 
2008.  Significantly, neither the Veteran nor his attorney has 
presented or identified competent, supporting evidence, despite 
being given an opportunity to do so.

As such, the Board must conclude that the criteria for invoking 
the procedures of 38 C.F.R. 4.16(b) for assignment of a TDIU on 
an extraschedular basis, prior to June 3, 2008, were not met.  

While the Board has considered the Veteran and his attorney's 
assertions, they do not constitute persuasive evidence in support 
of the claim.  As laypersons, the Veteran and his representative 
simply are not shown to possess expertise in medical or 
vocational matters.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, their lay assertions are 
not considered more probative than the objective evidence of 
record on this matter.

Since June 3, 2008

AS of June 3, 2008, the Veteran met the schedular criteria for a 
TDIU pursuant to 38 C.F.R. § 4.16(a) due to his service-connected 
PTSD and MDD, which has been evaluated as 70 percent disabling.  

The Board notes that the medical evidence of record contains 
conflicting evidence on the question of whether the Veteran's 
service- connected psychiatric disability alone is of sufficient 
severity to produce unemployability.  The June 2008 VA examiner 
noted the Veteran was exhibiting moderate to severe impairment in 
social, occupational, recreational, and familial functioning; 
noting that he "appeared to be unemployable, or at best would be 
showing major impairment in the occupational sphere if attempting 
to work."  In contrast, the July 2009 VA examiner concluded that 
the Veteran's PTSD and MDD compromised his employability 
significantly but did not render him completely unemployable.  
However, the July 2009 VA examiner also noted that the Veteran 
had been unemployed since September 2007 and that his PTSD and 
MDD symptoms caused considerable problems in functioning as he 
had difficulty working due to his irritability and anger 
engendered by having to work with others.

The July 2009 VA examiner also assigned a GAF score of 45 which 
is consistent with "serious impairment in the social and 
occupational domains."  

The June 2008 VA examiner's opinion is entitled to at least the 
same probative value as the July 2009 VA examiner's opinion 
finding that the Veteran's PTSD and MDD did not render him 
completely unemployable.  See Hayes v. Brown, 5 Vet. App. 60, 69- 
70 (1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

Considering the conflicting opinions in light of the above, the 
Board finds that the competent evidence is at least in equipoise 
with regard to the issue of whether the nature and severity of 
the Veteran's service-connected psychiatric disability prevents 
him from obtaining and/or retaining substantially gainful 
employment.

Thus, resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran's PTSD and MDD alone has been seriously 
disabling for an extended period of time, so as to render him 
completely disabled from functioning in the workplace, since June 
3, 2008.  Given that the Veteran meets the criteria outlined in 
38 C.F.R. § 4.16(a), and resolving all doubt in his favor, the 
Board concludes that a TDIU is warranted, since June 3, 2008.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to an initial 50 percent rating 
for PTSD and MDD, prior to June 3, 2008, is granted.

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 70 percent rating for PTSD 
and MDD, since June 3, 2008, is granted.

Prior to June 3, 2008, entitlement to a TDIU is denied. 

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a TDIU, since June 3, 2008, is 
granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


